         Case 1:20-cv-09368-JGK Document 21
                                         20 Filed 02/03/21
                                                  02/02/21 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                   February 2, 2021
VIA ECF                                     Application granted. The pending motion to
Honorable John G. Koeltl                    dismiss is denied without prejudice as moot.
United States District Judge                SO ORDERED.
United States District Court
500 Pearl Street
                                            New York, New York /s/ John G. Koeltl
New York, NY 10007
                                            February 3, 2021   John G. Koeltl, U.S.D.J.
       Re:      Spina, et al. v. Liu, et al., No. 20 Civ. 9368 (JGK)

Dear Judge Koeltl:

        This Office represents defendant United States of America (the “Government”) in the
above-referenced Federal Tort Claims Act (“FTCA”) matter, which was removed from the New
York Supreme Court, Kings County, pursuant to 28 U.S.C. §§ 1442(a)(1) and 2679(d)(2) by the
United States Attorney’s Office for the Eastern District of New York on November 2, 2020, and
transferred to this Court on November 9, 2020. See ECF Nos. 1, 3, 7. Pursuant to the
conference conducted on February 1, 2021, I write respectfully to inform the Court that the
Government respectfully accepts the Court’s offer to permit the Government to file an amended
motion to dismiss. In addition, on behalf of the parties, I write respectfully to request that the
Court endorse the following proposed briefing schedule:

             Government’s Amended Motion to Dismiss: February 23, 2021

             Any Opposition: March 17, 2021

             Government’s Reply: April 6, 2021

        We thank the Court for its consideration of this letter.

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                               By:     s/ Joshua E. Kahane
                                                       JOSHUA E. KAHANE
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, NY 10007
                                                       Tel: (212) 637-2699
                                                       joshua.kahane@usdoj.gov
cc: Counsel of Record (by ECF)
